

116 HR 4991 IH: Post-9/11 Veteran Business Acceleration Act
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4991IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Ms. Gabbard (for herself, Mr. Spano, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to establish a pilot program under which eligible
			 individuals may elect to receive financial assistance in lieu of
			 educational assistance under the Post-9/11 Educational Assistance Program
			 to establish and operate a qualified business enterprise, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Post-9/11 Veteran Business Acceleration Act. 2.Pilot program to allow eligible individuals to elect to receive financial assistance in lieu of Post-9/11 educational assistance to establish and operate a qualified business enterprise (a)Establishment of pilot programSubchapter III of chapter 33 of title 38, United States Code, is amended by adding at the end the following new section:
				
					3328.Pilot program to allow election to receive financial assistance to establish and operate a small
			 business
						(a)Establishment
 (1)Not later than January 1, 2021, the Secretary, in collaboration with the Administrator of the Small Business Administration, shall establish a pilot program under which an eligible individual may elect to receive financial assistance, in lieu of educational assistance under this chapter, for a three-year period—
 (A)to establish and operate a new qualified business enterprise; or (B)to operate an existing qualified business enterprise.
 (2)For purposes of paragraph (1), an eligible individual is an individual who— (A)is entitled to 36 months of educational assistance under this chapter;
 (B)is not in bankruptcy proceedings at the time of application; and (C)has a credit score equal to or greater than the minimum credit score required by the Administrator to receive a loan under section 7(a) of the Small Business Act (15 U.S.C. 636(a)).
 (b)Application processThe Secretary shall establish an application process to select individuals to participate in the pilot program.
 (c)Allowable expensesAn individual may use financial assistance under the pilot program for the following expenses in connection with the establishment or operation of a qualified business enterprise:
 (1)Payment of a mortgage or lease with respect to property used regularly and exclusively to operate the qualified business enterprise.
 (2)Utilities, phone, and computer expenses. (3)Equipment, furniture, and machinery.
 (4)Vehicles and travel expenses. (5)Property maintenance costs.
 (6)Insurance. (7)Wages, salaries, payroll taxes, and benefits.
 (8)Supplies and other office expenses. (9)Professional fees, including legal and accounting services.
 (10)Advertising and marketing costs. (11)Such other expenses as the Secretary determines appropriate.
							(d)Amount and payment of financial assistance
 (1)The Secretary shall make available to an individual under the pilot program financial assistance in the following amounts:
 (A)In the first year of the pilot program, an amount equal to the sum of— (i)$20,000; and
 (ii)the monthly amount of the basic allowance for housing payable under section 403 of title 37 for a member with dependents in pay grade E–5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the primary residence of the individual, multiplied by 12.
 (B)In the second year of the pilot program, $20,000. (C)In the third year of the pilot program, $20,000.
 (2)The Secretary shall make payments under this section as follows: (A)In the first year of the pilot program, and as requested by an individual under the program—
 (i)for— (I)the first month, in a lump sum equal to 60 percent of the total amount under subsection (d)(1)(A); and
 (II)each subsequent month, in an amount equal to 40 percent of the total amount under such subsection divided by 11; or
 (ii)on a monthly basis. (B)In the second and third year of the pilot program, on a monthly basis.
 (e)Expenditure reporting and tracking systemThe Secretary, in collaboration with the Administrator, shall establish and operate a secure electronic reporting system through which—
 (1)an individual participating in the pilot program may report— (A)expenditures of a qualified business enterprise established or operated under the pilot program; and
 (B)such other information as the Secretary may require; and (2)the Secretary may track expenditures and other information reported under paragraph (1).
 (f)Review of expenditures; improper use of fundsThe Secretary shall— (1)at least once every two months, review the system established under subsection (e) to determine whether an individual participating in the pilot program is using financial assistance under the pilot program for allowable expenses described in subsection (c); and
 (2)require an individual who uses financial assistance for a nonallowable expense to remit to the Secretary an amount equal to the amount used for the nonallowable expense.
 (g)Combination of benefitsThe Secretary may allow multiple individuals to use financial assistance under the pilot program to establish or operate a single qualified business enterprise.
 (h)TrainingThe Secretary, in collaboration with the Administrator, shall provide training to individuals participating in the pilot program with respect to the establishment and operation of a business, including how to avoid becoming a victim of predatory lending.
						(i)Withdrawal from pilot program
 (1)An individual, upon notice to the Secretary, may withdraw from participation in the pilot program at any time prior to the completion of the three-year period of the program.
 (2)In the event that an individual withdraws from the pilot program under paragraph (1), the Secretary shall—
 (A)determine the remaining educational assistance to which the individual is entitled under this chapter; and
 (B)allow the individual to use such remaining educational assistance in accordance with this chapter. (j)DurationThe Secretary shall carry out the pilot program for a period of seven years.
 (k)Qualified business enterprise definedIn this section, the term qualified business enterprise means a business enterprise engaged in lawful activities under— (1)Federal law; or
 (2)the law of the State in which the business enterprise is located.. (b)Conforming amendmentSection 3301 of such title is amended by adding at the end the following new paragraph:
				
 (5)The term educational assistance under this chapter does not include financial assistance under section 3328.. (c)Clerical amendmentThe table of sections at the beginning of chapter 33 of such title is amended by inserting after the item relating to section 3327 the following new item:
				
					
						3328. Pilot program to allow election to receive financial assistance to establish and operate a
			 small business..
			